EXHIBIT AMENDMENT TO EMPLOYMENT CONTRACT This Amendment to Employment Contract (this “Amendment”) is entered into on the date(s) indicated in the signatures block below with the intention that it be effective as of December 31, 2008 (“Amendment Effective Date”) by and among Owen Jones, an individual residing at 309 9th Avenue, New Westminster, BC, V3L 2A2, Canada (“Executive”), Braintech Canada, Inc, a Canadian company incorporated in the province of British Columbia with its principal offices at Suite 102, 930 West 1st Street, North Vancouver, BC, V7P 3N4, Canada (“Braintech Canada”), and Braintech, Inc., a Nevada corporation with its principal offices at 1750 Tysons Boulevard, Suite 350, McLean, Virginia 22102, USA (“Braintech”) Braintech and Braintech Canada are hereinafter referred to collectively as the “Company”.Executive, Braintech and Braintech Canada are hereinafter referred to collectively as the “Parties”. WHEREAS, the Parties entered into an
